DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 13 – 31 are pending.  Claims 1 – 12 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2019, 09/14/2020 and 02/15/2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claim 27 recites the limitation “the first connecting member is substantially U-shaped” in line 2. Examiner finds that the limitation has been defined in such a way that the limitation outlines the metes and bounds of the claim so as to be understood by one having ordinary skill in the art and further as shown in the drawings and outlined in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 – 14, 17 – 23 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berre (EP 1 176 069 A2) as cited by Applicant.
Regarding Independent Claim 13, Berre teaches a windshield wiper system (Fig. 5) comprising: a pivoting wiper arm (first and second arms, 1 and 2); a wiper blade (wiper blade, 5) for wiping a surface (Fig. 5); and a connector assembly (Fig. 3) coupling the pivoting wiper arm (1,2)  to the wiper blade (5), the connector assembly (Fig. 3) comprising a first connecting member (plate, 3) directly coupled to the wiper arm (1,2; Fig. 3) and a second connecting member (L-shaped plate-like element, 8) directly coupled to the wiper blade (5), wherein the first connecting member (3) and the second connecting member (8) 

    PNG
    media_image1.png
    426
    473
    media_image1.png
    Greyscale

Regarding Claim 14, Berre teaches the windshield wiper system (Fig. 5) wherein the position of the first connecting member (3) relative to the second connecting member (8) changes based on the angular position (Fig. 5) of the pivoting wiper arm (1,2) during a wiper stroke (Fig. 5).  
Regarding Claim 17, Berre teaches the windshield wiper system (Fig. 5) wherein the connector assembly (Fig. 3) further comprises a third connecting member (10, 11, and 12) coupled between the second connecting member (8) and the wiper arm (1, 2).  
Regarding Claim 18, Berre teaches the windshield wiper system (Fig. 5) wherein the connector assembly (Fig. 3) further comprises a third connecting member (10, 11 and 12) coupled between the second connecting member (8) and the wiper arm (1,2).  
Regarding Claim 19, Berre teaches the windshield wiper system (Fig. 5) wherein the connector assembly (Fig. 3) further comprises a third connecting member (10, 11 and 12) coupled between the second connecting member (8) and the wiper arm (1,2).  
Regarding Claim 20, Berre teaches the windshield wiper system (Fig. 5) wherein the first connecting member (3) and the second connecting member (8) are coupled to each other by a link (11) comprising an axis in a horizontal direction (Fig. 3), wherein the first (3) and second (8) connecting members rotate around the axis during the motion path of the wiper arm (1, 2; Fig. 3).  
 Regarding Claim 21, Berre teaches the windshield wiper system (Fig. 5) wherein the third connecting member (Fig. 3) comprises a connecting rod (10), a swing link (12), and a V- link (13), the swing link (12) movably coupled between the connecting rod (10) and the V-link (13; Fig. 4).  
 Regarding Claim 22, Berre teaches the windshield wiper system (Fig. 5) wherein the third connecting member (Fig. 3) comprises a connecting rod (10), a swing link (12), and a V- link (13), the swing link (12) movably coupled between the connecting rod (10) and the V-link (13; Fig. 4).  
 Regarding Claim 23, Berre teaches the windshield wiper system (Fig. 5) wherein the third connecting member (Fig. 3) comprises a connecting rod (10), a swing link (12), and a V- link (13), the swing link (12) movably coupled between the connecting rod (10) and the V-link (13; Fig. 4).  
29. (New) The windshield wiper system of Claim 21, wherein the wiper arm, wiper blade, connecting rod and swing link are aligned when the wiper blade is in a center position on the surface.  
 	Regarding Claim 30, Berre teaches a vehicle (Fig. 5) comprising a windshield wiper system (Fig. 3) as claimed in Claims 13.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 – 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Berre (EP 1 176 069 A2) as cited by Applicant in view of Lindkvist (U.S. Patent Publication No. 2006/0265831 A1).
Regarding Claims 15 and 16, Berre teaches all of the elements of claims 13 and 14 as discussed above.
Berre does not explicitly teach the windshield wiper system wherein the angular position of the pivoting wiper arm alters a height of the wiper blade during the wiper stroke such that an arc of a motion path of the wiper blade is reduced.  
Lindkvist, however, teaches the windshield wiper system (Fig. 1) wherein the angular position of the pivoting wiper arm (arms, 5) alters a height of the wiper blade (wiper blade, 7) during the wiper stroke such that an arc of a motion path of the wiper blade (7) is reduced (Paragraphs [0022] and [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Berre to further include the windshield wiper system, wherein the angular position of the pivoting wiper arm alters a height of the wiper blade during the wiper 
Regarding Claim 31, Berre teaches all of the elements of claim 30 as discussed above.
Berre does not explicitly the vehicle wherein the vehicle is a railway vehicle.
Lindkvist, however, teaches the vehicle (Fig. 1) wherein the vehicle (Fig. 1) is a railway vehicle (Paragraph [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Berre to further include t the vehicle is a railway vehicle, as taught by Lindkvist, to provide a system that allows the wiper to wipe the full window, without the wiper arms jamming, thus presenting damage to the system and thoroughly cleaning the railway vehicle.

Claims 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Berre (EP 1 176 069 A2) as cited by Applicant in view of Heinrich (EP 0 779 191 A1).
Regarding Claims 24 – 26, Berre teaches all of the elements of claims 21 – 23 as discussed above.
Berre does not explicitly teach the windshield wiper system wherein the V-link comprises V-link members, wherein the wiper arm comprises a first arm member and a second arm member, and wherein the V-link members are connected to first and second arm members.  
Heinrich, however, teaches the windshield wiper system (Fig. 2) wherein the V-link (Fig. 3) comprises V-link members (arms of 26), wherein the wiper arm (Fig. 2) comprises a first arm member (42) and a second arm (124) member, and wherein the V-link members (arms of 26; Fig. 2) are connected to first (42) and second (124) arm members.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Berre to further include the V-link comprises V-link members, wherein the wiper arm comprises a first arm member and a second arm member, and wherein the V-link members are connected to first and second arm members, as taught by Heinrich, to provide a system that allows the wiper to pivot and wipe the full window, without the wiper arms jamming, thus presenting damage to the system.

Claims 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Berre (EP 1 176 069 A2) as cited by Applicant in view of Mayer (U.S. Patent No. 7,203,990 B2).
Regarding Claim 27, Berre teaches all of the elements of claim 13 as discussed above.
Berre does not teach the windshield wiper system wherein the first connecting member is substantially U-shaped with an opening.  
Mayer, however, teaches the windshield wiper system (Fig. 1) wherein the first connecting member (86) is substantially U-shaped (Fig. 2) with an opening (44).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Berre to further include the windshield wiper system wherein the first connecting member is substantially U-shaped with an opening, as taught by Mayer, to provide a system that allows the wiper to pivot and wipe the full window, without the wiper arms jamming, thus presenting damage to the system.
Regarding Claim 28, Berre, as modified, teaches all of the elements of claim 27 as discussed above.
Berre does not teach the windshield wiper system wherein the second connecting member is configured such that the second connecting member moves or slides in the opening during a wiper stroke.  
Mayer, however, teaches the windshield wiper system (Fig. 1) wherein the second connecting member (88) is configured such that the second connecting member (88) moves or slides in the opening (44) during a wiper stroke (Col. 2, lines 32 – 39).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Berre to further include the second connecting member is configured such that the second connecting member moves or slides in the opening during a wiper stroke, as taught by Mayer, to provide a system that allows the wiper to pivot and wipe the full window, without the wiper arms jamming and preventing the connectors from coming into contact with the surface to be wiped, thus presenting damage to the system.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U.S. Patent No. 3,076,991 to MacPherson teaches a windshield wiper device for large size curved windshields comprising first and second arms hingedly connected to each other at a distal end by a main spacer and reciprocatingly operable.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723